Citation Nr: 0028007	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a back 
injury with chronic back pain.

3.  Entitlement to service connection for wrist pain with 
tendinitis.

4.  Entitlement to service connection for knee pain with 
arthritis.

5.  Entitlement to service connection for depression with 
memory loss, nervousness and shaking.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for 
hypercholesterolemia.

9.  Entitlement to service connection for tarsal tunnel 
syndrome of the right and left foot with burning.

10.  Entitlement to service connection for pes planus.

11.  Entitlement to service connection for left ankle pain.

12.  Entitlement to service connection for right thumb pain 
with arthritis.

13.  Entitlement to service connection for visual impairment.

14.  Entitlement to service connection for hearing loss.

15.  Entitlement to service connection for chest pain.

16.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
March 1975 and from July 1979 to January 1981.

This matter arises from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between diabetes 
mellitus, diagnosed in April 1997, and active military 
service.

2.  There is no medical evidence of a diagnosed back 
disability that is related to military service.

3.  There is no medical evidence of a diagnosed disability of 
the wrists.

4.  There is no medical evidence of a diagnosed disability of 
the knees.

5.  There is no medical evidence of a diagnosis of depression 
with memory loss, nervousness, and shaking.

6.  There is no medical evidence of a diagnosis of migraine 
headaches.

7.  There is no medical evidence of a diagnosis of 
hypertension.  

8.  There is no medical evidence of a nexus between diagnosed 
hypercholesterolemia and active military service.

9.  There is no medical evidence of a diagnosed disability of 
the feet, including pes planus, that is related to military 
service.

10.  There is no medical evidence of a diagnosed disability 
of the left ankle.

11.  There is no medical evidence of a diagnosed disability 
of the right thumb with arthritis.

13.  There is no medical evidence of a diagnosed visual 
impairment that is related to military service.

14.  There is no medical evidence of a diagnosis of hearing 
loss.

15.  There is no medical evidence of a diagnosed disability 
of the chest.

16.  There is no medical evidence of a diagnosis of GERD.  


CONCLUSION OF LAW

The claims of entitlement to service connection for diabetes 
mellitus, residuals of a back injury with chronic back pain, 
wrist pain with tendinitis, knee pain with arthritis, 
depression with memory loss, nervousness and shaking, 
migraine headaches, hypertension, hypercholesterolemia, 
tarsal tunnel syndrome of right and left foot with burning, 
pes planus, left ankle pain, right thumb pain with arthritis, 
visual impairment, hearing loss, chest pain, and GERD, are 
not well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a),(b).  However, 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

However, prior to considering the merits of any of the 
veteran's service-connection claims, the Board must determine 
whether the veteran has crossed the threshold of establishing 
that the claims are well-grounded.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F. 
3d. 1464 (Fed. Cir. 1997).   

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence, as 
appropriate), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).   

A claim may also be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Further, when a service connection claim is considered on the 
theory of aggravation of a preexisting disability, there must 
generally be medical evidence of an increase in severity 
during service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  While a claimant is competent to report symptoms, 
the question as to whether such symptoms represent an 
increase in severity of the preexisting disability is medical 
in nature and must be determined based on medical evidence. 

In the present case, the veteran had two period of active 
duty separated by approximately 4 years.  He asserts that he 
developed all of the claimed conditions during active duty 
service.  

Service medical records show that the veteran was evaluated 
by the Army Reserves in June 1974 and was noted to have 
second degree pes planus, which was not considered 
disqualifying.  A February 1975 separation examination for 
discharge from active duty noted no complaints or clinical 
abnormalities of any kind.  The veteran returned to active 
duty in July 1979 and service medical records from that 
period show complaints of left shoulder pain in November 1979 
and complaints of injury to both wrists in July 1980, 
subsequent to a civil arrest.  The veteran claimed to have 
had an injury from the handcuffs.  An X-ray of both wrists 
was negative and the diagnosis was reported as superficial 
abrasion, both wrists.  The veteran was administratively 
separated from service in January 1981.  He claimed in a 
December 1980 report of medical history that he had 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble.  A December 1980 separation examination 
report included a mental status evaluation which noted a 
depressed mood, but no significant mental illness.  The 
veteran was found to meet the retention standards.  A 
physician's clinical evaluation was completely normal, with 
no abnormal findings.  Specifically, his feet, spine and 
musculoskeletal system, and heart were evaluated as normal.  
Urinalysis was negative for albumin or sugar.  Blood pressure 
was 108/80.  Uncorrected near and distant vision was 20/20, 
bilaterally.  He was evaluated as psychiatrically normal.  
Under the section "summary of defects and diagnoses", the 
only notation was "Rx for syphilis".   

The veteran's VA medical records covering the period from 
December 1987 through February 1998 show evaluation for 
complaints of severe back pain in December 1987.  The veteran 
reported severe back pain for 3 days with a history of low 
back pain for years on and off.  An X-ray of the lumbosacral 
spine showed no evidence of spondylolysis or 
spondylolisthesis.  The VA radiologist noted minor osteophyte 
formation of L4 and L5, and probable variant of normal at L1 
and L2, otherwise negative lumbosacral spine.  The diagnosis 
was chronic low back pain.  There was no medical evidence to 
link the condition to service.  In April 1997, VA outpatient 
records reflect a diagnosis of new onset non-insulin 
dependent diabetes mellitus and hypercholesterolemia.  The 
remaining VA medical records show continued treatment for the 
diabetes mellitus and elevated cholesterol without complaints 
or clinical findings regarding the remaining claimed 
conditions.  The medical records are devoid of evidence of 
any diagnosed disability of the wrists, knees, left ankle, 
right thumb, or chest.  There is no diagnosed psychiatric 
disorder, and no diagnosis of migraine headaches, 
hypertension, tarsal tunnel syndrome, visual impairment, 
hearing loss, or GERD.    

The veteran and his wife testified at an RO hearing in June 
1999.  The veteran testified that he believed all of his 
disabilities began during service.  He testified that he 
injured his back during service by breaking tires from a 
"deuce and a half" truck but he did not state when the 
claimed injury occurred.  He also testifed that he never 
sought medical treatment for his back during service.  Nor 
did he seek treatment for his knees, depression, 
hypertension, or his back.  He testified that he hurt his 
right ankle during service, but his service connection claim 
is for left ankle pain.  He asserted that he injured his 
right thumb while driving a truck during service, but he 
acknowledged that he did not seek medical treatment.  Nor did 
he seek treatment for visual impairment, hearing loss, or 
GERD.  He stated that he was provided with glasses when he 
entered the service, but he reported no injury to or disease 
of either eye during active duty.  The veteran's wife 
testified that she knew the veteran prior to military 
service, and that he had back problems all his life.

Upon review all of the evidence of record, the Board 
concludes that the veteran has failed to cross the initial 
threshold of presenting well grounded claims for service 
connection.  As stated earlier, the only current diagnosed 
disabilities of record are diabetes mellitus, 
hypercholesterolemia, and chronic back pain, and there is no 
medical evidence of any nexus between those disabilities and 
service. Diabetes and hypercholesterolemia were diagnosed 
more than sixteen years after separation from service, and 
chronic low back pain was noted more than six years after 
separation from service.  Moreover, there is no medical 
evidence of any back disability during service and no 
evidence to link the current back pain to service, exclusive 
of the veteran's testimony that he has had back problems 
since 1976.  The veteran, as a layman, is not qualified to 
offer an opinion on a question of medical causation and his 
statements and testimony do not serve to make his service 
connection claim well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

While the Reserve service medical records show a diagnosis of 
pes planus prior to the veteran's second period of active 
duty, there is no medical evidence to show an increase of the 
disability during service.  There is no medical evidence of 
any worsening of the actual pathology, and no complaints 
associated with the pes planus.  See 38 U.S.C.A. § 1153; 
Verdon, 8 Vet. App. at 536.  The Board acknowledges that 
under certain circumstances, a lay assertion regarding 
symptoms of flat feet may be considered competent.  Falzone 
v. Brown, 8 Vet. App. 398, 403, 406 (1995) (holding 
appellant's flat-feet claim to be well grounded based on his 
statements regarding continuity of symptomatology, in-service 
notation indicating worsening of his pes planus, and 
confirmed existence of current condition on VA examination).  
However, in the present case the service medical records 
associated with the veteran's second period of service are 
entirely devoid of any notation suggesting that there was 
worsening of the veteran's pes planus. 

Accordingly, as the veteran has failed to establish a well-
grounded claim for service connection, the appeal must be 
denied.  The Board acknowledges that the veteran has made a 
request for a compensation and pension examination.  However, 
as he has failed to cross the threshold of presenting a well-
grounded claim, the duty to assist has not attached and the 
RO is not required to pursue such development.  38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board is aware of no circumstance in this matter which 
would constitute notice to VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claims.  McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997).  Also, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for multiple disabilities.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).   


ORDER

Well grounded claims of entitlement to service connection not 
having been submitted, the appeal is denied.


		
	JAMES A. FROST 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

